Citation Nr: 1750319	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  07-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low/mid back disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for encephalomalacia.

5.  Entitlement to service connection for heart racing.

6.  Entitlement to service connection for rhinitis.

7.  Entitlement to service connection for sinusitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1976 to August 1979 and from January 1981 to January 1987.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran testified in front of the undersigned Veterans Law Judge, by way of videoconference at the RO, in September 2016.  A transcript has been associated with the Veteran's claims file.

The Veteran's claims for service connection for a cervical spine disability and a lumbar spine disability were remanded in March 2010 and April 2012 for additional development.  All of the claims considered herein were remanded in December 2016 and April 2017.  The claims have been returned to the Board for further appellate adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2017, the Board remanded the issues on appeal in part to request treatment records from the Louisville VA medical center since 1987.  Specifically, the Board noted that the earliest VA treatment records associated with the claims file are dated from 1999.  The Board noted that although some VA treatment records from Louisville were associated with the claims file, a February 2017 report of contact indicates that the request was in progress.  The RO has yet to complete the requested development.

Further, the Board noted that a February 2017 VA examination report indicated that, there could be no nexus between a sinus or rhinitis condition because a chronic condition was not shown.  However, the Board noted in the previous remand that the Veteran had a June 2012 diagnosis of allergic rhinitis and found that a new examination was in order.

Regrettably, in a more recent, April 2017, VA examination, the VA examiner similarly noted that the Veteran was not found to have a chronic sinus condition, without reference to the findings noted above, and found that service treatment records failed to include a medical connection between the Veteran's boxing and a sinusitis or rhinitis condition.

These findings are inadequate as the VA examiner failed to address the June 2012 findings of allergic rhinitis.  Additionally, the examiner erroneously indicated that a boxing injury had to have been medically connected to a sinusitis or rhinitis in service, whereas in fact the examiner is asked to make such a medical determination.  

The Board's remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the RO is required to conduct the development requested by the Board in order for the Veteran's claims to be fully and fairly adjudicated.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including all treatment records since 1987, including any ongoing medical records from the Louisville VA Medical System.

2.  Schedule the Veteran for a VA examination to determine the nature, severity and etiology of his sinusitis and/or rhinitis.  All diagnoses should be noted.  Following objective examination, the examiner must offer an opinion with a thorough rationale as to whether it is as least as likely as not (that is, probability of 50 percent or better) that any rhinitis and/or sinusitis currently present or present during the pendency of the Veteran's claim is related to service, in-service treatment and/or the Veteran's documented boxing career.  

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  Again, any opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  Then, readjudicate the claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




